Title: From James Madison to Thomas Jefferson, 10 March 1813
From: Madison, James
To: Jefferson, Thomas


Dear SirWashington Mar. 10. 1813
I have recd. your two favors of the 8 & 21. Ult. The conduct & character of the late Commander at Niagara, as pourtrayed in the narrative inclosed in the first, had been before sufficiently brought to our knowledge. Some of his disqualifications for such a trust were indeed understood when he was appointed Inspector General. General Dearborn seems not to have been apprized of some of the sides of his character; tho’ he has an apology for what he did in the paucity of general officers provided for the army at that time and the difficulty of making a satisfactory selection. The narrative is returned as you desire. It gives me pleasure to receive a confirmation of the unchanged dispositions of those whose sympathies with R. S. could not fail to be most excited. The opportunity of proving to one of them, that I have not permitted my belief or my dispositions to be affected by reports or presumptions inconsistent with his penetration, candor, and justice, has been promptly embraced as you will see by the late military appointments. His son has just rcd. the rank of Major. You will see also that I have taken the liberty of naming Mr Randolph to the Senate for the command of a Regiment, & that it is now within his acceptance. I was aware of all the considerations &c embracing those around him, which were mingled with the subject: But knowing his superiority in the talents and military acquirements so much needed in our army, and that they had occurred to others of his friends as well as myself, I could not do less than give the public a chance of having the benefit of them. I should indeed have taken the same liberty in the original nominations, but for the less decided State of things than that now existing.
If you do not receive the N. Y. Mercantile advertiser, the inclosed will give you the Russian acct. of the Catastrophe of the French Army. It is doubtless much exaggerated; but there is no doubt that the losses are beyond example. Whether they can be replaced so as to prevent the defection of allies, and to present another formidable countenance to the North, is uncertain. It does not appear that any thing like despondence is felt at Paris; and so many interests on the Continent have become associated with the ascendancy of Napoleon, that it will not be surprizing, if with the terrors of his name, he should surmount his difficulties. In England the usual exultation is indulged, on the recent events; and united with the rage & jealousy produced by our little naval triumphs, account for the gigantic force she is bringing agst. us on the water. In the mean time Russia, as you will observe, is tendering her mediating friendship; with the collateral view, there is reason to believe, of deriving advantage from our neutral interference with British monopoly in the trade with her. We shall endeavor to turn the good will of Russia to the proper acct. Whether England will accede to the mediation, or do so with evasive purposes remains to be seen. That she has brought it about, I can not readily suppose, because I think she would not promote our political intercourse with the Baltic, where she apprehends a sympathy with our maritime doctrines, and not with hers. The present occasion proves the good policy of having cultivated the favorable dispositions of the Emperor Alexander. We have good reason to believe that Sweeden is as well inclined towards us as Russia. Accept my affectionate respects
James Madison
